No. 12652

         I N T E SUPREME C U T O T E STATE O M N A A
              H           O R   F H         F OTN

                                       1974



THE STATE OF MONTANA,

                             P l a i n t i f f and Respondent,



RICHARD JAMES FINLEY,

                            Defendant,

         and

INLAND BONDING COMPANY,

                            Appellant.



Appeal from:         D i s t r i c t Court o f t h e Fourth J u d i c i a l D i s t r i c t ,
                     Honorable J a c k Green, Judge p r e s i d i n g         .
Counsel of Record :

      For Appellant :

               Donald R. Matthews argued, Missoula, Montana

      For Respondent :

             Hon. Robert L. Woodahl, A t t o r n e y General, Helena,
              Montana
             Thomas J . Beers, A s s i s t a n t A t t o r n e y General, argued,
              Helena, Montana
             Richard P. Heinz argued, Polson, Montana



                                                Submitted:        March 2 2 , 1974

                                                   Decided :
                                                                       1 8 1974
F i l e d :APR   1 8 1974
M r . J u s t i c e Frank I . H a s w e l l d e l i v e r e d t h e Opinion of t h e C o u r t .

              T h i s i s an a p p e a l by a bonding company from a n o r d e r of

t h e d i s t r i c t c o u r t of Lake County, r e f u s i n g t o v a c a t e a b a i l

bond f o r f e i t u r e .

              Richard F i n l e y , defendant i n t h i s a c t i o n , plead g u i l t y
t o a c h a r g e of f i r s t d e g r e e a s s a u l t .        H e w a s r e l e a s e d when h i s

s u r e t y , I n l a n d Bonding Company, p o s t e d t h e i r $2,500 b a i l bond.

He was o r d e r e d t o a p p e a r i n c o u r t on March 1 4 , 1973, f o r s e n t e n c i n g .

              On March 1 4 , 1973, d e f e n d a n t d i d n o t a p p e a r f o r s e n t e n c i n g

and t h e d i s t r i c t c o u r t o r d e r e d t h e b a i l bond f o r f e i t e d .         Subse-

q u e n t l y , d e f e n d a n t was a r r e s t e d on a bench w a r r a n t J u l y 25, 1973,
t a k e n t o P o l s o n , Montana, s e n t e n c e d , and i s now i n t h e S t a t e P r i s o n .

              On August 1 4 , 1973, t h e bonding company f i l e d a motion t o

vacate t h e order of t h e d i s t r i c t c o u r t f o r f e i t i n g b a i l .              The motion

w a s denied.          From t h i s d e n i a l , t h i s a p p e a l i s b r o u g h t .

              Two i s s u e s a r e p r e s e n t e d f o r review:

              (1) Does t h e d i s t r i c t c o u r t l o s e j u r i s d i c t i o n o v e r b a i l

bonds t h i r t y d a y s a f t e r f o r f e i t u r e ?

              (2)      Did t h e d i s t r i c t c o u r t a b u s e i t s d i s c r e t i o n i n deny-

i n g t h e bonding company's motion t o v a c a t e t h e p r i o r f o r f e i t u r e

order?
              The q u e s t i o n s p r e s e n t e d f o r r e v i e w a r e e s s e n t i a l l y q u e s -

t i o n s of s t a t u t o r y i n t e r p r e t a t i o n .   The a p p l i c a b l e s e c t i o n of t h e
Montana C r i m i n a l P r o c e d u r e Act i s s e c t i o n 95-1116,               R.C.M.      1947.

T h a t s e c t i o n p r o v i d e s f o r t h e c o n d i t i o n s o f b a i l and f o r f e i t u r e

when t h e c o n d i t i o n s a r e n o t performed a s f o l l o w s :
              " ( a ) When t h e c o n d i t i o n s of b a i l have been performed
              and t h e accused h a s been d i s c h a r g e d from h i s o b l i -
              gations i n t h e cause, the court s h a l l return t o
              him o r h i s s u r e t i e s t h e d e p o s i t o f any c a s h , s t o c k s
              o r bonds.           I f t h e b a i l is real e s t a t e , t h e c o u r t
              s h a l l n o t i f y , i n w r i t i n g , t h e c o u n t y c l e r k and
              r e c o r d e r and t h e l i e n of t h e b a i l bond on t h e r e a l
              e s t a t e s h a l l be d i s c h a r g e d . I f t h e b a i l i s a w r i t t e n
              u n d e r t a k i n g o r a commercial s u r e t y bond, i t s h a l l be
              d i s c h a r g e d and t h e s u r e t i e s e x o n e r a t e d .

              " ( b ) I f t h e a c c u s e d d o e s n o t comply w i t h t h e con-
              d i t i o n s o f t h e b a i l bond, t h e c o u r t h a v i n g j u r i s -
              d i c t i o n s h a l l e n t e r an o r d e r d e c l a r i n g t h e b a i l
              t o be f o r f e i t e d .

              " I f s u c h f o r f e i t u r e i s d e c l a r e d by a d i s t r i c t
              c o u r t , n o t i c e of such order of f o r f e i t u r e s h a l l
              be m a i l e d f o r t h w i t h by t h e c l e r k of t h e c o u r t t o
              t h e a c c u s e d and h i s s u r e t i e s a t t h e i r l a s t known
              address.
              " ( c ) I f a t any t i m e w i t h i n t h i r t y ( 3 0 ) d a y s a f t e r
              t h e f o r f e i t u r e t h e defendant o r h i s b a i l appear
              and s a t i s f a c t o r i l y e x c u s e h i s n e g l i g e n c e o r f a i l -
              u r e t o comply w i t h t h e c o n d i t i o n s o f t h e b a i l ,
              t h e c o u r t , i n i t s d i s c r e t i o n , may d i r e c t t h e f o r -
              f e i t u r e o f t h e b a i l t o be d i s c h a r g e d upon s u c h
              t e r m s a s may be j u s t .
              " I f s u c h f o r f e i t u r e i s d e c l a r e d by a d i s t r i c t c o u r t
              and i f t h e f o r f e i t u r e i s n o t d i s c h a r q e d a s p r o v i d e d
              i n t h i s s e c t i o n , t h e c o u r t s h a l l e n t e r judqment f o r
              t h e s t a t e a q a i n s t t h e a c c u s e d and h i s s u r e t i e s f o r
              t h e amount o f t h e b a i l and c o s t s of t h e p r o c e e d i n q s . "
               (Emphasis a d d e d . )

              I t i s a g e n e r a l r u l e of s t a t u t o r y c o n s t r u c t i o n t h a t t h e

f u n c t i o n of t h e c o u r t i s t o i n t e r p r e t t h e i n t e n t i o n o f t h e l e g i s -

l a t u r e , i f a t a l l p o s s i b l e , from t h e p l a i n meaning o f t h e words

u s e d ; t h e c o u r t i s n o t a t l i b e r t y t o add o r d e t r a c t l a n g u a g e

from t h e s t a t u t e i n q u e s t i o n .       S e c t i o n s 93-401-15,         93-401-16,

R.C.M.      1947; Nice v . S t a t e Board o f E q u a l i z a t i o n , 1 6 1 Mont. 448,

507 P.2d 527, 30 St.Rep. 284.

             The language of s e c t i o n 95-1116,                    R.C.M.       1947, c l e a r l y

i n d i c a t e s t h a t t h e d e f e n d a n t o r h i s b a i l ( s u r e t y ) must a p p e a r

w i t h i n t h i r t y ( 3 0 ) d a y s a f t e r f o r f e i t u r e and s a t i s f a c t o r i l y e x c u s e
h i s n e g l i g e n c e o r f a i l u r e t o comply w i t h t h e c o n d i t i o n s of t h e b a i l

i n o r d e r t o be g r a n t e d a d i s c h a r g e o f f o r f e i t u r e .        I f s o done

w i t h i n t h i r t y d a y s , t h e d i s t r i c t c o u r t , i n i t s d i s c r e t i o n , "may"

d i r e c t t h e f o r f e i t u r e of t h e b a i l t o be d i s c h a r g e d .         The s t a t u t e
i s e q u a l l y c l e a r , however, by t h e u s e of t h e word " s h a l l " i n t h e

l a s t s e n t e n c e of t h e s e c t i o n , t o r e q u i r e t h e c o u r t t o e n t e r judg-

ment f o r t h e s t a t e a g a i n s t t h e a c c u s e d and h i s s u r e t i e s f o r t h e
amount of t h e b a i l and c o s t s of t h e p r o c e e d i n g s i f t h e f o r -

f e i t u r e i s n o t d i s c h a r g e d w i t h i n t h e t h i r t y day l i m i t .

             On March 1 4 , 1973, t h e d i s t r i c t c o u r t o r d e r e d t h e bond
f o r f e i t e d when d e f e n d a n t d i d n o t a p p e a r .    Four and one-half

months l a t e r d e f e n d a n t a p p e a r e d i n c o u r t u n d e r a bench w a r r a n t

for his arrest.             On August 1 4 , 1973, t h e bonding company f i l e d

a motion t o v a c a t e t h e p r e v i o u s o r d e r f o r f e i t i n g b a i l on t h e d e -

fendant--four          months t o o l a t e .

             The a u t h o r i t y of t h e d i s t r i c t c o u r t t o d i s c h a r g e t h e

f o r f e i t u r e of b a i l c e a s e s upon e x p i r a t i o n of t h e t h i r t y day s t a t -

utory l i m i t a t i o n period.          I f t h e r e i s a s a t i s f a c t o r y excuse f o r

t h e a b s e n c e of t h e d e f e n d a n t , t h i r t y d a y s i s s u f f i c i e n t t i m e f o r

t h e s u r e t y t o discover t h e excuse.               A l o n g e r p e r i o d would o n l y

p r o l o n g t h e c a u s e and unduly burden t h e c o u r t .              I t i s c l e a r from

t h e p l a i n meaning of t h e words used t h a t t h e l e g i s l a t u r e i n t e n d e d

t h a t a d e f e n d a n t be f o r e c l o s e d from r a i s i n g a n e x c u s e a f t e r t h e

t h i r t y day s t a t u t e of l i m i t a t i o n s h a s e x p i r e d .

             S i n c e t h e d i s t r i c t c o u r t had no j u r i s d i c t i o n t o v a c a t e

t h e o r d e r o f f o r f e i t u r e a f t e r t h e t h i r t y d a y s , t h e second i s s u e

becomes i r r e l e v a n t .
             F o r t h e s e r e a s o n s , t h e o r d e r of t h e d i s t r i c t c o u r t i s

affirmed.

                                                                     Justice

W concur:
 e